COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EDWIN JONATHAN REYNOSO,                        §          No. 08-12-00324-CR

                      Appellant,                §             Appeal from the

 v.                                             §           283rd District Court

 THE STATE OF TEXAS,                            §         of Dallas County, Texas

                       State.                   §           (TC# F-1057221-T)

                                             §
                                           ORDER

       The Court on its own motion vacates the February 27, 2014 submission and oral

argument setting for the above styled and numbered cause pending a ruling on the Appellant’s

motion for voluntary dismissal of the appeal.

       IT IS SO ORDERED this 24th day of January, 2013.


                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.